             Case 1:19-cv-00725-RA Document 55 Filed 11/16/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 11-16-20

 IRIS E. CASTANEDA,

                                  Plaintiff,

                          v.                                         19-CV-725 (RA)

 MARRIOTT INTERNATIONAL, INC., et                                        ORDER
 al.,

                                  Defendant.

RONNIE ABRAMS, United States District Judge:

          The Court is in receipt of the parties’ joint letter of November 13, 2020. See Dkt. 54.
Plaintiff’s request for an extension of the fact discovery deadline to January 22, 2021 is granted.
No further extensions will be granted absent good cause.
          In light of this extension, the post-discovery conference scheduled for Friday, November
20, 2020 at 11:30 a.m. is hereby adjourned to Friday, January 29, 2021 at 2:00 p.m. The
conference will be held by telephone. The parties shall use the dial-in information provided
below to call into the conference:
          Call-in Number:        (888) 363-4749
          Access Code:           1015508
          No later than one week in advance of the conference, the parties are to submit a joint
letter updating the Court on the status of the case, including but not limited to whether either
party intends to file a dispositive motion and what efforts the parties have made to settle the
action.
SO ORDERED.
Dated:       November 16, 2020
             New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
